

117 HR 2221 IH: Affordable Child Care for Economic Strategies and Success Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2221IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Hinson (for herself and Mr. Trone) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to make projects that directly or indirectly increase the accessibility of child care eligible for certain grants, and for other purposes.1.Short titleThis Act may be cited as the Affordable Child Care for Economic Strategies and Success Act or the ACCESS Act.2.Grants for public works and economic development(a)In generalSection 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking and after the semicolon at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)planning, developing, or creating a project or facility that will directly or indirectly increase the accessibility of child care. ; and (2)in subsection (b)(1)—(A)in subparagraph (B), by striking or at the end;(B)in subparagraph (C), by adding or after the semicolon at the end; and(C)by adding at the end the following:(D)increase the accessibility of child care;. (b)Regulations(1)In generalNot later than 120 days after the date of enactment of this Act, the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue such regulations as are necessary to establish criteria for whether, for purposes of section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141), a project directly or indirectly increases the accessibility of child care. (2)ConsiderationsThe criteria referred to in paragraph (1) shall take into consideration the following:(A)The availability, validity, and accessibility of timely data.(B)The extent to which a project contributes to the financial security of a family.(C)The extent to which a project addresses child care needs in areas recognized as experiencing a child care shortage.3.Grants for planning and grants for administrative expensesSection 203(b) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3143(b)) is amended by striking paragraph (4) and inserting the following: (4)formulating and implementing an economic development program that includes systematic efforts—(A)to reduce unemployment and increase incomes; or(B)to increase the accessibility of child care..4.Grants for training, research, and technical assistanceSection 207(a)(2) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3147(a)(2)) is amended—(1)in subparagraph (H), by striking and after the semicolon at the end;(2)by redesignating subparagraph (I) as subparagraph (J); and(3)by inserting after subparagraph (H) the following:(I)the planning, development, or creation of a project or facility that will directly or indirectly increase the accessibility of child care; and.5.Comprehensive economic development strategies(a)In generalSection 302(a)(3)(A) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162(a)(3)(A)) is amended by inserting (including by directly or indirectly increasing the accessibility of child care) after promotes economic development and opportunity.(b)GuidanceIn carrying out the amendment made by subsection (a), the Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall issue guidance on how to include the accessibility of child care in a comprehensive economic development strategy developed under section 302 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3162).